DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct minor informalities in claims 1 and 8.

4.	Please amend the application as follows:
	- Claim 1, Lines 9-10: adhesive and a first end of the second battery is secured to the second area by a second portion of the adhesive,
	- Claim 8, Line 10: portion of the adhesive,



Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach or suggest the claimed battery module recited in claims 1-10 or the claimed method of assembling a battery module recited in claims 11-20.
	Ahn (US 2021/0203020 A1) teaches a battery module a plurality of battery cells, a housing accommodating the plurality of battery cells, and a cooling part disposed on an outer surface of the housing, wherein the battery module includes a first heat transfer part formed on an inner surface of the housing so as to make contact with one side of the plurality of battery cells, and wherein the housing may have a curved portion in accordance with a curved shape of the plurality of battery cells. 
Ahn however does not teach or suggest an adhesive comprising a first component having a first thermal conductivity and a second component having a second thermal conductivity; and a first battery and a second battery, wherein: a first end of the first battery is secured to the first area by a first portion of the adhesive and a first end of the second battery is secured to the second area by a second portion the adhesive, the first portion of the adhesive has a first ratio of the first component to the second component and the second portion of the adhesive has a second ratio of the first component to the second component, and the first ratio and the second ratio are different and compensate for the different cooling capacities of the first area and the second area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724